This opinion is subject to administrative correction before final disposition.




                                  Before
                         KING, GASTON, and FOIL
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

               Emiliano F. CORRALEJO-AGUIRRE
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 202000015

                            Decided: 25 June 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               Stephen Keane

   Sentence adjudged 1 October 2019 by a general court-martial con-
   vened at Marine Corps Air Combat Ground Center, Twentynine
   Palms, CA, consisting of a military judge sitting alone. Sentence in the
   Entry of Judgment: confinement for 27 months, 1 reduction to E-1,
   total forfeitures, and a bad-conduct discharge.

                              For Appellant:
                   Captain Thomas P. Belsky, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1  The convening suspended confinement in excess of 24 months pursuant to a
pretrial agreement.
         United States v. Corralejo-Aguirre, NMCCA No. 202000015
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2